Judgment of the City Court of Mount Vernon unanimously affirmed, without costs. No opinion. Findings of fact seventh and eighth are reversed, and in lieu thereof a new finding is made by this court as follows: That previous to the 1st day of October, 1930, the parties entered into a new agreement for the lease of the premises occupied by the defendant whereby it was agreed that the monthly rental thereafter should be $175 per month, of which amount the defendant was to pay presently each month the sum of $150, and hat he did pay such sums in accordance with the contract, and that the remaining *973$25 was to be paid in the future within a reasonable time; and that that time has now elapsed and there is due from the defendant to the plaintiff the sum of $300. Present — Lazansky, P. J., Kapper, Carswell, Tompkins and Davis, JJ.